774 N.W.2d 869 (2009)
BANK ONE NATIONAL ASSOCIATION, Plaintiff-Appellee,
v.
Frank A. VENTIMIGLIO, Branda M. Ventimiglio, and Paramount Bank, Defendants/Third Party Plaintiffs-Appellants, and
Mortgage Electronic Registration Systems, Inc., Defendant-Appellant, and
Diane Magnoli and Michael A. Magnoli, Third Party Defendants.
Docket No. 139581. COA No. 283824.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the June 4, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.